Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 8/4/2021 under AFCP 2.0 Pilot program.  Claims 1, 29 are amended; claims 2-4, 7-13, 19, 21, 26, 28 are cancelled; claims 23-24 are withdrawn from consideration as being drawn to non-elected invention; and claims 31-34 are added.  Accordingly, claims 1, 5-6, 14-18, 20, 22-25, 27 and 29-34 are currently pending in the application.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Jochens on 8/5/2021.

Claim 29: Replace “500” (line 13) after “30 nanometers to” (line 13) and before “nanometers” (line 13) with “400”.
Claim 32: Cancelled.

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons -
Claims 1, 5-6, 14-18, 20, 22, 25, 27, 29-31 and 33-34 are allowed. Claims 23-24 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (product) and II (process of using), as set forth in the Office action mailed on 6/25/2018, is hereby withdrawn and claims 23-24 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The prior art of record does not teach a removable sealant composition comprising/consisting of a copolymer comprising about 40% by weight to about 95% by weight of butyl acrylate, about 0.2 by weight to about 10% by weight of (meth)acrylic acid, about 2% by weight to about 40% by weight of methyl methacrylate, all based on total weight of the copolymer, copolymer having  an average particle diameter of 30 nm to 400 nm, in combination with about 1% by weight to about 5% by weight of organic solvent comprising ethylene glycol or propylene glycol.
Furthermore, claims 23-24 directed to non-elected invention (i.e. process of using) contain all the limitations of an allowed product claim (i.e. product) and are rejoined.  The rejoined claims after having been fully examined for patentability under CFR 1.104 are deemed to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/KARUNA P REDDY/Primary Examiner, Art Unit 1764